 1   Mary R. O'Grady, 011434
     Kimberly I. Friday, 035369
 2   Joshua Messer, 035101
     OSBORN MALEDON, P.A.
 3   2929 North Central Avenue, Suite 2100
     Phoenix, Arizona 85012-2793
 4   (602) 640-9000
     mogrady@omlaw.com
 5   kfriday@omlaw.com
     jmesser@omlaw.com
 6
     Attorneys for Defendant Paul Penzone
 7
 8   Joseph I. Vigil, 018677
     Joseph J. Branco, 031474
 9   Maricopa County Attorney’s Office
     Civil Services Division
10   225 West Madison Street
     Phoenix, Arizona 85003
11   Telephone (602) 506-8541
     Facsimile (602) 506-4137
12   vigilj@mcao.maricopa.gov
     brancoj@mcao.maricopa.gov
13   ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
14
     Attorneys for Defendant Paul Penzone and Maricopa County
15
                       IN THE UNITED STATES DISTRICT COURT
16
                             FOR THE DISTRICT OF ARIZONA
17
18
     Manuel De Jesus Ortega Melendres, on           No. CV-07-2513-PHX-GMS
19   behalf of himself and all others similarly
     situated; et al.,
20                                                  DEFENDANT MARICOPA
                          Plaintiffs,               COUNTY SHERIFF PAUL
21                                                  PENZONE’S MOTION TO
     and                                            MODIFY PARAGRAPH 244 OF
22                                                  SECOND ORDER
     United States of America,
23
                          Plaintiff-Intervenor,
24
     vs.
25
     Paul Penzone, in his official capacity as
26   Sheriff of Maricopa County, Arizona, et al.,
27                        Defendants.
28
 1         Defendant Maricopa County Sheriff Paul Penzone respectfully requests that this
 2   Court, pursuant to Federal Rule of Civil Procedure 60(b), modify Paragraph 244 of the
 3   Second Amended Second/Supplemental Permanent Injunction/Judgment Order (Doc.
 4   1765) (“Second Order”) to conform with newly enacted Arizona law. As discussed
 5   below, the Maricopa County Sheriff’s Office (“MCSO”) cannot comply with both
 6   Paragraph 244 and the requirements of Arizona Revised Statute § 38-1117 that are
 7   effective as of September 29, 2021. MCSO conferred with the United States and
 8   Plaintiffs prior to filing this motion. The United States and Plaintiffs oppose this
 9   motion.
10   I.    Background
11         A.     Paragraph 244
12         The Second Order requires MCSO to undertake multiple actions aimed at
13   making it easier for members of the public to file complaints with MCSO. See Second
14   Order at ¶¶ 237-245. In particular, Paragraph 244 provides:
15         244.   The Sheriff shall ensure that the MCSO’s complaint form does not
16                contain any language that could reasonably be construed as
                  discouraging the filing of a complaint, such as warnings about the
17                potential criminal consequences for filing false complaints.
18   Other provisions in the Second Order require MCSO to: ensure that all deputies carry
19   complaint forms in their MCSO vehicles; distribute complaint forms at various
20   locations throughout Maricopa County; implement a program to promote awareness
21   throughout Maricopa County about the process for filing complaints; maintain a facility
22   that can receive walk-in visitors wishing to file complaints; establish a free, 24-hour
23   hotline for members of the public to make complaints; and ensure complaint forms are
24   available, at a minimum, in English and Spanish. Id. ¶¶ 237-245. The directives in
25   Paragraphs 237 through 245 of the Second Order were based upon factual findings by
26   the Court that MCSO’s handling of complaints made by members of the public was
27   inadequate. After reviewing multiple instances of deficiencies by MCSO, the Court
28   made “the reasonable inference that complaints [from members of the public] were not
                                               2
 1   properly transmitted, processed, or investigated.” Doc. 1677 at ¶ 852; see generally id.
 2   at ¶¶ 850-867. The Court did not, however, make any factual findings that MCSO
 3   personnel discouraged members of the public from filing complaints by warning them
 4   of potential criminal consequences for filing false complaints. See generally, id.
 5             The Monitor has assessed MCSO to be “In Full and Effective Compliance” with
 6   Paragraph 244 because MCSO has been in compliance with Paragraph 244 for over
 7   three years. See Twenty-Seventh Report of the Independent Monitor for the Maricopa
 8   County Sheriff’s Office (Doc. 2637), at 231. MCSO is also in compliance with the
 9   other provisions in Paragraphs 237 through 245. Id. at 227-232.
10             B.    House Bill 2550
11             On July 9, 2021, Arizona Governor Doug Ducey signed House Bill 2550 into
12   law. Ariz. Sess. Laws, Ch. 423 (2021) (HB 2550). House Bill 2550 amends the Arizona
13   Revised Statutes by adding a new section, § 38-1117, relating to complaints against
14   peace officers. In full, the new Section 38-1117 provides:
15             38-1117. Peace officer complaint; mandatory notice
16             Before a law enforcement agency accepts a complaint made against a
               peace officer, the law enforcement agency must provide the person
17             making the complaint with the following notice:
18             Pursuant to Section 13-2907.01, Arizona Revised Statutes, it is a Class 1
19             misdemeanor to knowingly make to a law enforcement agency a false,
               fraudulent or unfounded report or statement or to knowingly misrepresent
20             a fact for the purpose of interfering with the orderly operation of a law
               enforcement agency or misleading a peace officer.
21
22   Id. (emphasis added). House Bill 2550 will take effect on September 29, 2021, which
23   is the general effective date for legislation enacted at the Arizona Legislature’s 2021
24   regular session. See General Effective Dates, https://www.azleg.gov/general-effective-
25   dates/.
26             C.    Proposed modification to Paragraph 244
27             Paragraph 244’s prohibition against including “warnings about the potential
28   criminal consequences for filing false complaints” on complaint forms directly conflicts
                                                  3
 1   with the notice to complainants required by the new § 38-1117. Thus, MCSO cannot
 2   simultaneously comply with both Paragraph 244 and § 38-1117. Accordingly, MCSO
 3   requests that the Court modify Paragraph 244 as follows (strikethrough and bold reflect
 4   changes):
 5          244.    The Sheriff shall ensure that the MCSO’s complaint form does not
 6                  contain any language that could reasonably be construed as
                    discouraging the filing of a complaint, such as. This paragraph
 7                  does not prohibit MCSO from including warnings that are
 8                  required by state law about the potential criminal consequences
                    for filing false complaints.
 9
     MCSO’s proposal maintains the existing language of Paragraph 244 to the greatest
10
     extent possible and carves out a narrow exception only for the new requirements of
11
     Arizona law.
12
     II.    Argument
13
            Federal Rule of Civil Procedure 60(b)(6) permits the Court to relieve a party
14
     from a final judgment, order, or proceeding for “any [] reason that justifies relief.” A
15
     motion for modification pursuant to Rule 60(b) is appropriate where a newly enacted
16
     state law conflicts with the requirements of an existing court order. See Hook v. Ariz.
17
     Dept. of Corrections, 107 F.3d 1397, 1404 (9th Cir. 1997) (indicating that a Rule 60(b)
18
     motion to modify an injunction prior to violating a conflicting state law would have
19
     been appropriate); see also Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 384
20
     (1992) (modification of a consent decree pursuant to Rule 60(b) is appropriate when
21
     the consent decree requirement “proves to be unworkable because of unforeseen
22
     obstacles”).
23
            Ninth Circuit law “is clear: unless a state law is found to violate a federal law,
24
     or unless the injunction [procedures are] found necessary to remedy a constitutional
25
     violation, federalism principles require the reconciliation of the state law and federal
26
     injunctions.” Valdivia v. Schwarzenegger, 599 F.3d 984, 995 (9th Cir. 2010). A mere
27
     finding “that a state law conflicts with a federal injunction . . . is insufficient to deny
28
                                                 4
 1   modification of the injunction, and clearly constitutes an abuse of discretion.” Id.
 2   (cleaned up). Even where the injunction as a whole is put in place to remedy a
 3   constitutional violation, the procedures within that injunction must be “required to
 4   remedy the violation” before a district court may refuse to reconcile the injunction with
 5   state law. Id. See also Stone v. City of & Cty. of San Francisco, 968 F.2d 850, 862 (9th
 6   Cir. 1992) (holding that a federal court injunction may disregard otherwise valid state
 7   laws only where “the action is essential to enforce the [remedial] scheme”).
 8          Federalism principles dictate that Paragraph 244 should be modified to conform
 9   to Arizona state law. Although the Paragraph was “put in place in an attempt to remedy
10   a . . . constitutional violation, [it is] not necessary or required by the Constitution.”
11   Valdivia, 599 F.3d at 995. The Court entered lengthy factual findings relating to the
12   inadequacies of MCSO’s complaint intake, processing, and investigation systems, but
13   it did not make any factual findings regarding MCSO personnel discouraging
14   complaints from members of the public by warning of potential criminal consequences
15   for false complaints. Id. at 994-95 (vacating district court’s refusal to reconcile an
16   injunction with state law where the district court “made no express determination that
17   the Injunction’s procedures were necessary to remedy the federal constitutional
18   violation”). And while Paragraph 244 should be modified, all of the other provisions
19   in the Second Order that safeguard easy complaint access by members of the public
20   remain in effect. These provisions will continue to ensure MCSO is encouraging and
21   facilitating complaints from members of the public.
22          Nor does the operation of Section 38-1117 “hinder vindication of federal
23   constitutional guarantees” implemented by the Court in the Second Order. See Stone,
24   968 F.2d at 862 (quoting North Carolina State Bd. of Educ. v. Swann, 402 U.S. 43, 45
25   (1971)). The newly-enacted Section 38-1117 does not conflict with any federal statutes
26   or Constitutional provisions. Valdivia, 599 F.3d at 995; Clark v. Coye, 60 F.3d 600,
27   605 (9th Cir. 1995) (“It is irrelevant whether Bill 35 frustrates the broad purpose of the
28   district court’s injunction. It must be first determined whether Bill 35 violates federal
                                                 5
 1   law.”).     Opinions undoubtedly differ regarding whether the statute is prudent.
 2   However, in the absence of a demonstrated need to override the statute to vindicate
 3   constitutional rights, deference to the statute is required.
 4             MCSO’s proposed modification to Paragraph 244 is narrowly tailored “to
 5   resolve the problems created by the change in circumstances.” Rufo, 502 U.S. at 391.
 6   The existing language of Paragraph 244 is retained to the greatest extent possible, with
 7   exception being made only as regards to the requirements of state law.
 8             MCSO does not file this motion in an effort to evade the requirements of
 9   Paragraph 244. As noted above, MCSO has been in compliance with Paragraph 244
10   for over three years and is assessed by the Monitor to be “In Full and Effective
11   Compliance” with the Paragraph. Instead, MCSO seeks to modify Paragraph 244 so
12   that it can fulfill its obligation to comply with state law when, as here, doing so does
13   not impede federal constitutional protections or hinder actions essential to the remedial
14   scheme in the Second Order.
15   III.      Conclusion
16             For the foregoing reasons, MCSO requests that this Court modify Paragraph 244
17   to conform to Arizona state law. MCSO will continue to comply with Paragraph 244
18   pending an Order from the Court on this Motion. See Fed. R. Civ. P. 60(c)(2) (“The
19   motion does not affect the judgment’s finality or suspend its operation.”).
20             A proposed order accompanies this Motion.
21             Dated this 26th day of July, 2021.
22                                             OSBORN MALEDON, P.A.
23
                                               By       s/Kimberly I. Friday
24                                                      Mary R. O’Grady
25                                                      Kimberly I. Friday
                                                        Joshua Messer
26                                                      2929 North Central, Suite 2100
                                                        Phoenix, Arizona 85012-2793
27
                                               Attorneys for Defendant Paul Penzone
28
                                                    6
 1
     ALLISTER ADEL
 2   MARICOPA COUNTY ATTORNEY
 3
     By:    s/ Joseph J. Branco (w/permission)
 4          Joseph I. Vigil (018677)
 5          Joseph J. Branco (031474)
            Maricopa County Attorney’s Office
 6          Civil Services Division
            225 West Madison Street
 7          Phoenix, Arizona 85003
 8   Attorneys for Defendant Paul Penzone and
     Maricopa County
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
        7
